ON REHEARING


UNPUBLISHED

PER CURIAM:
Appellants petition this court for rehearing of their earlier appeals. In light of United States v. Booker, — U.S. -, 125 S.Ct. 738, — L.Ed.2d - (2005), and United States v. Hughes, 396 F.3d 374, 2005 WL 147059 (4th Cir. Jan.24, 2005), we grant the petition for rehearing. *666We find that the district court plainly erred in imposing sentences that exceeded the maximum allowed based on facts established by Appellants’ guilty pleas. We therefore vacate their sentences and remand these cases for proceedings consistent with Hughes. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED